12-2502-cv
         Arena v. Village of Suffern

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of May, two thousand thirteen.
 5
 6       PRESENT: ROBERT D. SACK,
 7                RICHARD C. WESLEY,
 8                SUSAN L. CARNEY,
 9                     Circuit Judges.
10
11       ________________________________
12
13       ROBERT B. ARENA,
14
15                          Plaintiff-Appellant,
16
17                   -v.-                                             12-2502
18
19       THE VILLAGE OF SUFFERN, NEW
20       YORK, ET AL.,
21
22                     Defendants-Appellees.
23       _____________________________________
24
25
26       FOR APPELLANT:                Robert B. Arena, pro se,
27                                     Mooresville, NC.
28
29       FOR APPELLEES:                Terry Rice, Law Offices of Rice &
30                                     Amon, Suffern, NY.
31
32
 1        Appeal from a judgment of the United States District

 2   Court for the Southern District of New York (Eginton, J.).

 3        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 4   AND DECREED that the decision of the district court is

 5   AFFIRMED.

 6        Plaintiff-Appellant Robert B. Arena, pro se, appeals

 7   from a May 23, 2012 memorandum of decision from the United

 8   States District Court for the Southern District of New York

 9   (Eginton, J.)* granting Defendants-Appellees’ motions for

10   reconsideration, pursuant to Federal Rule of Civil Procedure

11   Rule 60(b), and for summary judgment.     On appeal, Arena also

12   challenges the district court’s grant of numerous extensions

13   of time to Defendants.    We assume the parties’ familiarity

14   with the underlying facts, the procedural history of the

15   case, and the issues on appeal.

16        We review de novo a district court’s grant of a motion

17   for summary judgment.    See Miller v. Wolpoff & Abramson,

18   L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).     We review both a

19   district court’s order granting a Rule 60(b) motion and a

20   district court’s grant of an extension of time pursuant to



          *
            Judge Eginton, of the United States District Court for the
     District of Connecticut, sitting by designation.

                                     2
 1   Federal Rule of Civil Procedure 6(b) for abuse of

 2   discretion.     See Johnson v. Univ. of Rochester Med. Ctr.,

 3   642 F.3d 121, 125 (2d Cir. 2011) (Rule 60(b) motions);

 4   Sanozky v. Int’l Ass’n of Machinists & Aerospace Workers,

 5   415 F.3d 279, 283–84 (2d Cir. 2005) (motions for extension

 6   of time).     “A court abuses its discretion when (1) its

 7   decision rests on an error of law or a clearly erroneous

 8   factual finding; or (2) cannot be found within the range of

 9   permissible decisions.”     Johnson, 642 F.3d at 125.

10       On appeal, Arena argues that the district court erred

11   in granting Defendants’ numerous “untimely” requests for

12   extensions of time to file their opposition to Arena’s

13   motion for summary judgment.      Under Rule 6(b), a court may,

14   for good cause, grant an untimely motion for an extension of

15   time “if the party failed to act because of excusable

16   neglect.”     FED. R. CIV. P. 6(b)(1)(B).   Here, the district

17   court did not abuse its discretion in granting Defendants’

18   motions for extensions of time because the majority of

19   Defendants’ requests followed from defense counsel’s poor

20   health; indeed, defense counsel underwent surgery during the

21   course of this action.

22



                                      3
 1       But even assuming that the district court improperly

 2   granted extensions for reasons unrelated to defense

 3   counsel’s illness, Arena’s claim is moot.   After an

 4   independent review of the record and relevant case law, we

 5   conclude, for substantially the same reasons articulated by

 6   the district court in its well-reasoned memorandum of

 7   decision, that the court: (1) did not abuse its discretion

 8   in granting Defendants’ Rule 60(b) motion; and (2) properly

 9   granted summary judgment to Defendants.

10       We have considered Arena’s remaining arguments on

11   appeal and find them to be without merit.

12       For the foregoing reasons, the judgment of the district
13
14   court is hereby AFFIRMED.
15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17

18




                                   4